USCA11 Case: 21-10071    Date Filed: 08/18/2021   Page: 1 of 2



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 21-10071
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 3:13-cr-00153-MMH-PDB-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus


SEAN-MICHAEL SMITH,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 18, 2021)

Before JORDAN, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10071       Date Filed: 08/18/2021   Page: 2 of 2



      Valarie Linnen, appointed counsel for Sean-Michael Smith in this appeal,

has moved to withdraw from further representation of the appellant and filed a

brief prepared under Anders v. California, 386 U.S. 738 (1967), following the

revocation of Smith’s supervised release. Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Smith’s

revocation of supervised release and sentence are AFFIRMED.




                                          2